Citation Nr: 0429668	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-04 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected status post left 
wrist tendon repair residuals.

3.  Entitlement to service connection for insomnia, to 
include as secondary to service-connected status post left 
wrist tendon repair residuals.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of left wrist tendon repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to August 1974.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Los 
Angeles, California, Regional Office (RO).  In February 2003 
the veteran withdrew a prior request (see February 2003 VA 
Form 9) to be afforded a Travel Board hearing.  

In August 2000, following notice in July 2000 which informed 
him that entitlement to individual unemployability benefits 
had been denied, the veteran filed a notice of disagreement 
(NOD) with the rating assigned.  In December 2002 the RO 
issued a statement of the case (SOC) on that matter.  The 
veteran was informed that to continue his appeal he was 
required to file a substantive appeal in the matter.  He has 
not done so.  See VA Form 9, received by VA in February 2003.  
Hence, the matter of entitlement to individual 
unemployability benefits is not before the Board.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of left wrist tendon repair is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action is required on 
his part.


FINDINGS OF FACT

1.  A bilateral foot disorder was not manifested during 
active service, and there is no competent evidence relating 
any current foot disability to the veteran's service.

2.  The veteran's stomach disorders are not shown to be 
related to service or to a service-connected disability.
3.  The veteran's insomnia is not shown to be related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Service connection for a stomach disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).

3.  Service connection for insomnia is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's initial claim for service connection for a 
bilateral foot disorder was received by the RO in December 
1999, and was denied in a July 2000 rating decision as not 
well grounded.  His claims for service connection for stomach 
and insomnia disorders were received in April 2000, and were 
also denied in the July 2000 rating decision as not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107.  Regulations implementing 
the VCAA are published at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA eliminated the concept of a well-
grounded claim.  The law also provided that under certain 
circumstances claims that were denied as not well grounded 
and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial 
had not been made.

In May 2001 the RO advised the veteran that it was going to 
review his service connection claims pursuant to the VCAA.  
In a December 2002 statement of the case (SSOC) the RO re-
adjudicated, and denied, the claims on de novo review
The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding the notice requirements 
mandated by the VCAA.  

Well-groundedness is no longer an issue; these matters have 
now been addressed on the merits.  A May 2001 letter (after 
the decision appealed; the VCAA had not been enacted at the 
time of the July 2000 RO rating decision), in addition to 
citing the "VCAA," informed the veteran what evidence was 
needed to establish service connection, and of his and VA's 
respective responsibilities in claims development.  While the 
letter advised him that he should submit additional evidence 
in support of his claim within 60 days, it also advised him 
that evidence received within a year would be considered.  
The SOC also informed him of pertinent VCAA regulations.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the May 2001 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what he should submit).  
The December 2002 SOC, at page 3, advised him to "provide 
any evidence in [his] possession that pertains" to his 
claims.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private medical records.  The veteran has not identified any 
records outstanding pertinent to the matters being addressed 
on the merits.  He has not been afforded VA examinations 
pertaining to the disorders for which he seeks service 
connection.  38 C.F.R. § 3.159(c)(4) states that VA will 
arrange for an examination if such is necessary to determine 
a claim, and that an examination is necessary if (summarized) 
(A)  There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability, (B)  
Evidence establishes that the veteran suffered an event, 
injury or disease in service, and (C)  Evidence indicates 
that the claimed disability may be related to the event, 
injury, or disease in service or to another service connected 
disability.  Here, problems relating to veteran's bilateral 
feet, stomach or his claimed inability to sleep were not 
noted in service.  There is nothing in the record that 
relates any of the veteran's claimed disorders to service or 
to a service connected disability.  Hence, a VA examination 
is not indicated.  All of VA's duties to assist, including 
those mandated by the VCAA, are met.

Factual Basis

Service medical records, including medical examination 
reports dated in July 1971 and June 1974, mention no abnormal 
findings pertaining to any of the claimed disorders.  

The earliest VA medical records, dated in 1993, contain no 
findings as to any of the disorders at issue.  Similarly, VA 
medical records dated in 1997 and 1998 do not include any 
mention of the claimed disorders.  

VA progress notes, dated in August 1998 and July 1999, show a 
diagnosis of "GERD" [gastroesophageal reflux disease].  Of 
note, the veteran informed the examining physician in July 
1999 that he began taking aspirin for his service-connected 
wrist disorder a year earlier and that his gastrointestinal 
discomfort began at that time.

Postservice private medical records have also been associated 
with the record.  A May 2000 accidental injury and industrial 
report notes that the veteran indicated he hurt his right 
Achilles tendon playing basketball.  Achilles strain was 
diagnosed.  A May 2000 clinic progress record shows that 
diverticulitis was discussed with the veteran.  A June 2000 
X-ray report shows normal right foot calcaneus.  The veteran 
had sustained a right Achilles injury playing basketball.  A 
February 2001 record shows that the veteran complained of a 
difficult sleep pattern since he was a child.  Insomnia was 
diagnosed.  The physician opined that the disorder was 
multifactorial, partially congenital and social.  A May 2001 
record includes diagnoses of possible gastritis and 
pancreatitis.  A May 2001 right foot X-ray shows no evidence 
of an acute fracture or subluxation.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

Bilateral Foot Disorder

The veteran claims that service connection is warranted for a 
bilateral foot disorder because he has suffered from extreme 
foot pain since 1998, and believes it is due to his having 
participated in 32 parachute jumps during service.  

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is, partially, met.  Right Achilles strain has 
been diagnosed.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The earliest competent (medical) evidence 
of right foot pathology is in 2000, long after the veteran's 
1974 service separation.  Nothing in the record suggests a 
nexus between the veteran's right foot problems and his 
active service.  

The Board notes that a prolonged lapse of time between 
service separation and the earliest documentation of current 
disability, as here, is a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no medical 
opinion which relates the veteran's currently diagnosed right 
Achilles strain to service.  There is, however, ample 
evidence of intercurrent injury, sustained playing 
basketball, to which the Achilles injury is attributed.  The 
Board has considered the veteran's own statements relating 
the claimed disability to events in service.  As a layperson 
he is not competent to render a probative opinion on a 
medical matter, such as a nexus between his current right 
foot disorder and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
Regarding the left foot, there is no competent evidence of 
current disability.  Without such, there can be no valid 
claim of service connection.  

The preponderance of the evidence is against the claim; 
hence, it must be denied.  

Stomach Disorder

There is no evidence that a chronic stomach disorder was 
manifested in service, and the veteran does not argue 
otherwise.  Consequently, direct service connection is not 
for consideration.

The veteran contends that he has a stomach disorder from 
treatment (presumably, medications) for his service-connected 
left wrist disability.  See VA Form 21-4138, received in 
April 2000.

There are three threshold requirements that must be met in 
order to establish secondary service connection.  First, 
there must be competent evidence (a medical diagnosis) of 
current disability.  This requirement is met.  GERD was 
diagnosed in 1998 and 1999, and pancreatitis was diagnosed in 
2001.  The further two requirements to establish service 
connection are:  Evidence of a service connected disability 
and competent evidence of a nexus between the service-
connected disability and the disability for which secondary 
service connection is claimed.  It is established that the 
veteran has a service-connected left wrist disability.  
Consequently, what remains to be shown is that the veteran's 
diagnosed stomach disorders and his service connected left 
wrist disability are indeed related.  There is no competent 
(medical) evidence of record that supports the theory that 
there is such a relationship.  As a layperson, the veteran is 
not competent to establish nexus by his own observation or 
opinion.  See Espiritu, supra.

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.



Insomnia

There is no evidence that any chronic insomnia was manifested 
in service, and the veteran does not argue otherwise.  
Consequently, direct service connection is not for 
consideration.  He contends that he has insomnia due to pain 
from his service-connected left wrist disability and a 
stomach disorder.  See VA Form 21-4138, received in April 
2000.

There is competent evidence (a medical diagnosis) of current 
disability.  Insomnia was diagnosed in 2001.  Likewise, it is 
not in dispute that the veteran has a service connected left 
wrist disability (although a stomach condition, as determined 
above, is not service connected, and may not be considered in 
establishing secondary service connection.  

Consequently, what remains to be shown is that the veteran's 
diagnosed insomnia and his service connected left wrist 
disability are indeed related.  There is no competent 
(medical) evidence of record that supports the veteran's 
theory of a causal relationship between the two.  In fact, 
and of particular note, on outpatient treatment in February 
2001, a physician opined that the veteran's insomnia was 
multifactorial, and was attributable to congenital and social 
factors.  As a layperson, the veteran is not competent to 
counter this negative medical opinion by his own observation 
or opinion.  See Espiritu, supra.

The preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for insomnia is denied.

REMAND

On February 2002 fee-basis orthopedic examination of the 
veteran's service-connected left wrist disability, it was 
noted that "no medical records [were] available for review 
at the time of the exam."  Medical examinations should 
"take into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991); 38 C.F.R. § 4.2 ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  In September 2004, the veteran's 
asserted that the fact that the examiner did not have access 
to the veteran's claims folder rendered the examination 
"inadequate."  Another examination is indicated.  

The service-connected left wrist disability has been rated 
under Codes 5215-5308.  Code 5308 pertains to the muscles 
affecting the function of the wrist, fingers, and thumb.  See 
38 C.F.R. § 4.73.  Also, during the course of this appeal the 
regulations pertaining to ankylosis and limitation of motion 
of the hands were amended, effective August 26, 2002.  

Finally, there is an apparent in the record.  While rating 
decisions in 2000 show that a 10 percent rating has been 
assigned for the left wrist disability, the December 2002 SOC 
characterizes the disorder as noncompensable.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current severity of his service-
connected residuals of left wrist tendon 
repair.  The physician who examines him 
must review the claims folder, and should 
also be made aware of the changes in 
criteria for evaluating the wrist, 
fingers and thumb.  Any indicated tests 
or studies, including range of motion 
studies of the joints of the left 
fingers, and range of motion studies of 
the left wrist, should be conducted, and 
all clinical findings should reported in 
detail.  The examiner should specifically 
document whether dorsiflexion is less 
than 15 degrees and whether or not palmar 
flexion is limited in line with the 
forearm.  The examiner should 
specifically note whether there is any 
ankylosis of any finger.  Clinical 
findings should include whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination of the left hand or wrist.  
The examiner should indicate whether, and 
to what extent, the appellant experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  The examiner should explain 
the rationale for any opinions given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



